Order entered November 20, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-09-01068-CV

                        DONALD CARDWELL, ET AL., Appellants

                                                V.

                                   BILL GURLEY, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 06-03299

                                           ORDER
       Before the Court is appellee’s November 17, 2017 motion for extension of time to file a

brief. We GRANT the motion. We ORDER the brief tendered to this Court by appellee on

November 17, 2017 filed as of the date of this order.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE